THE COURT.
This was an inheritance tax case. The decision of this court in reversing the judgment made no provision for the recovery of costs. The clerk, however, issued a remittitur containing the provision "the appellants to recover costs of appeal." The present motion is to recall the remittitur and to strike from it the last-named provision. The motion is, therefore, limited to the question as to whether or not the costs on appeal were recoverable against this respondent. The inheritance tax statute (Stats. 1921, p. 1520), section 17, subdivision 5, provides with reference to the state controller "that no undertaking shall be required from or costs charged against the state controller in any such proceeding." The statute was read into our decision and was a part of it. Rule 23 of this court could not, of course, prevail as against the statute. It follows, therefore, that the insertion of the words "appellants to recover costs of appeal" was in violation of the statute, was no part of our judgment, and was an inadvertence on the part of the clerk. The cases cited are not out of harmony touching this subject. The case of Peterson v. Civil Service Board, 68 Cal.App. 752
[230 P. 196], was a case to which the rule of this court upon the subject of costs was properly applicable. The action of the clerk, therefore, in that case was in conformity with our judgment and our rule *Page 69 
and it followed that the motion to recall the remittitur some time after the remittitur had been issued for the purpose in reality of amending our judgment could not prevail. Judge Knight's decision in that regard was correct, but that case has no application to the case before us. The case of San Joaquin Kings River Canal  Irr. Co. v. Stevinson, 165 Cal. 540
[132 P. 1021], is directly in point, and points out the procedure to be followed in such cases by this court.
The motion is granted. The remittitur is recalled for the purpose of striking therefrom the provision "The appellant to recover costs on appeal" and as corrected is ordered to issue forthwith.